Braley, J.
The indorsement of the note in the firm name by one member without the knowledge of his partner does not on the record relieve the defendant from liability. The plaintiff having given value and acquired title before maturity without knowledge of the circumstances under which the indorsement was made ordinarily would be a holder in due course. G. L. c. 107, § 75. Merchants National Bank v. Marden, Orth & Hastings Co. 234 Mass. 161, 168. But the defendant contends that under the order of the indorsements appearing on the note it is manifest that the note did not pass from the possession of the payee until negotiated by the payee to the plaintiff, and therefore the indorsement was for the accommodation of the payee, of which the plaintiff had notice. The judge however has found that the indorsement was for the accommodation of the maker, and this finding is conclusive. Goodman v. Gaull, 244 Mass. 528. The cases of National Bank of the Commonwealth v. Law, 127 Mass. 72, Harrington v. Baker, 173 Mass. 488, 490, J. G. Brill Co. v. Norton & Taunton Street Railway, 189 Mass. 431, relied *405on by the defendant, are clearly distinguishable. It also is plain that this contention is groundless when the indorsements are read in the order in which they appear on the note. As pointed out by the trial judge, “ The mere fact that a note, before its maturity, comes in the usual course of business into the hands of the payee after having been once negotiated by him, does not destroy its negotiability, nor defeat the right of a bona fide holder to recover against all who are parties to the note at the time it is negotiated to him.” West Boston Savings Bank v. Thompson, 124 Mass. 506, 515. The plaintiff moreover could strike out every indorsement not necessary to its title and allege that it was the holder under the blank indorsement of the firm. Parker v. Roberts, 243 Mass. 174. G. L. c. 107, § 71. The defendant’s requests having been denied rightly the exceptions must be overruled.

So ordered.